Citation Nr: 0100215	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
knee disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of hepatitis.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for arthritis in the 
right knee.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to a compensable disability rating for a 
shrapnel wound of the right knee.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issues of service connection for arthritis in the right 
knee and an increased evaluation for the right knee 
disability, as well as the issues of service connection for 
PTSD and whether new and material evidence has been received 
to reopen the service connection claims for a left knee 
disorder and hepatitis are addressed in the REMAND portion of 
the decision, below.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Medical evidence shows that the veteran is currently 
diagnosed as having diabetes mellitus.  

3.  There is no medical evidence showing that the diabetes 
mellitus was manifest to a compensable degree within one year 
from the veteran's separation from service.  

4.  There is no lay or medical evidence indicating that the 
disability may be associated with the veteran's period of 
active duty service.       


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated, and may not be presumed to have been incurred or 
aggravated, during active duty service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions, with respect to 
this issue, comply with the new statutory provisions.  
Specifically, the Board observes that the RO denied the 
veteran's claim as not well grounded.  Upon a review of the 
record, the Board finds that the veteran and his 
representative have had notice and opportunity to submit 
evidence and argument on the claim such that evaluation of 
the veteran's claim on the merits will not be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including diabetes mellitus).  
  
In this case, VA outpatient medical records show current 
diagnosis and treatment for diabetes mellitus.  However, 
there is no competent evidence showing that the diabetes was 
manifest to a compensable degree within one year of the 
veteran's separation from service in 1945.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Moreover, 
there is no lay or medical evidence that relates the diabetes 
to the veteran's period of active duty service.  In fact, the 
veteran has merely indicated that he is being treated for the 
disability.  He has not specifically asserted any 
relationship between the diabetes and service.  Absent 
competent evidence that relates the disability to service, 
the claim must be denied.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).  Therefore, the Board finds that the 
preponderance of the evidence is against establishing service 
connection for diabetes mellitus.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1101(3), 1110, 1112; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.

The Board acknowledges that the RO did not afford the veteran 
a VA examination concerning his diabetes.  The new statutory 
amendments require VA to obtain a medical examination or 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  However, the legislation provides that 
an examination or opinion is necessary to make a decision on 
the claim when: 1) there is lay or medical evidence of a 
current disability; and 2) lay or medical evidence that 
indicates that the disability may be associated with the 
veteran's active duty service; but 3) there is insufficient 
medical evidence to make a decision on the claim. Id.  In 
this case, as discussed above, there is simply no lay or 
medical evidence that suggests that the veteran's diabetes is 
associated with service.  Accordingly, the Board finds that, 
under the new statutory provisions, a remand is not required 
for the purpose of obtaining a VA examination or opinion.  

 
ORDER

Service connection for diabetes mellitus is denied.    



REMAND

The veteran seeks service connection for arthritis in the 
right knee.  He generally asserts that the arthritis is the 
result of a shrapnel wound received in service.  The veteran 
is currently service-connected for a shrapnel wound of the 
right knee, which is evaluated as noncompensable as a scar 
under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The report of the June 1998 VA orthopedic examination 
indicated that the veteran had degenerative joint disease in 
the right knee.  During the examination, the examiner found 
no evidence in the veteran's claims folder or other treatment 
records evidence of the incurrence or treatment of a right 
knee shrapnel wound, other than a mention of the wound in the 
November 1945 separation examination report.  The examiner 
stated that, if the veteran sustained a shrapnel injury to 
the intra-articular portion of the right knee, he could be 
predisposed to arthritis there.  He noted that he had ordered 
X-rays to further evaluate the arthritis in the knee.  He 
later mentioned that X-rays could help reveal the extent to 
which the arthritis was post-traumatic.  Although the 
examiner noted the X-ray findings, he did not offer further 
comment on the nature or etiology of the arthritis in the 
right knee.  

Recent statutory amendments require VA to obtain a medical 
examination or opinion when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board finds that such an 
opinion is necessary in this case.  Therefore, the claim must 
be remanded to accomplish this development.  On remand, the 
RO should also take care to ensure that it's actions comply 
with the other notice and development provisions included in 
the newly enacted legislation.  

Because a favorable determination as to service connection of 
arthritis in the right knee would necessarily affect the 
evaluation of the veteran's service-connected right knee 
disability, the Board finds that the issues are inextricably 
intertwined.  Accordingly, the Board defers any action on the 
appealed issue of entitlement to a compensable evaluation for 
a shrapnel wound of the right knee pending further action by 
the RO.     

Finally, the Board observes that the veteran's February 1999 
notice of disagreement specified three issues that he wished 
to appeal from the six issues the RO disposed of in the 
November 1998 rating decision.  However, in his August 1999 
substantive appeal, he stated that he wished to appeal all 
the issues from that rating decision.  The Board finds this 
statement sufficient to constitute a notice of disagreement 
with respect to the remaining three issues, namely service 
connection for PTSD and whether new and material evidence has 
been received to reopen the service connection claims for a 
left knee disorder and hepatitis.  38 C.F.R. § 20.201 (2000).  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2000); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the claims 
folder to the examiner who performed the 
June 1998 VA orthopedic examination.  The 
examiner should be asked to review his 
comments from the examination report, the 
associated X-ray reports, the veteran's 
service medical records, and any other 
pertinent medical records in the claims 
folder.  Based on his findings on 
examination and review of the record, the 
examiner is asked to offer a medical 
opinion on the following questions: 
1) is it at least as likely as not that 
the veteran's right knee arthritis is 
post-traumatic in nature?; and 
2) if so, is it at least as likely as not 
that the arthritis is associated with the 
veteran's service-connected shrapnel 
wound of the right knee?  If the examiner 
is unable to offer the requested 
opinions, the report should so state.  
Any opinion provided should include a 
complete rationale. 

If the physician who performed the June 
1998 VA examination is not available, the 
RO should forward the claims folder to 
another qualified physician for 
completion of the instructions set forth 
above.  Although not instructed here, the 
RO should schedule a new examination if 
deemed necessary.     

2.  After satisfying any notice or 
development requirements in addition to 
that specified above, the RO should 
readjudicate the veteran's claims for 
service connection for arthritis in the 
right knee and for a compensable 
disability rating for a shrapnel wound of 
the right knee.  If the disposition of 
either claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

3.  The RO should issue the veteran and 
his representative a statement of the 
case on the issues of service connection 
for PTSD and whether new and material 
evidence has been received to reopen the 
service connection claims for a left knee 
disorder and hepatitis.  The RO should 
afford the applicable opportunity for the 
veteran to perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate result of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



